Citation Nr: 1022039	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical strain.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1990 to August 1994 with subsequent service in 
the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
November 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has now been returned to the Board 
for further appellate review.  


FINDING OF FACT

The Veteran's currently diagnosed chronic cervical strain was 
not present in service and is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSION OF LAW

Chronic cervical strain was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in March 2006 and November 2008, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for service connection for a neck 
disorder, to include descriptions of the information and 
evidence that VA would seek to provide and that which the 
Veteran was expected to provide in support of his claim.  The 
Veteran was further notified of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice fully complies with the applicable regulations and 
case law.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
The Veteran has been medically evaluated and a medical 
opinion has been sought in conjunction with his claim.  The 
medical opinion of record is considered adequate for the 
purposes of a service connection determination as it is based 
on consideration of the appellant's current and prior medical 
history and provides an adequate supporting rationale in 
support of the conclusion reached.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).

In addition, all properly identified and available post-
service treatment records have been secured.  The Board notes 
that during testimony before the undersigned in June 2008, 
the Veteran reported receiving treatment for his back 
condition from an unspecified private provider or providers 
beginning in or around August 1995.  The Veteran also stated 
that these documents had been previously submitted or 
obtained by VA, however there were no relevant private 
treatment records found within the claims file.  In addition, 
the Veteran described seeking treatment for other 
disabilities at a VA facility in El Paso, later stating that 
he had been prescribed a TENS unit from a doctor in El Paso.  
Hearing testimony did not make clear whether the individual 
who treated the Veteran's neck condition in El Paso was a VA 
or private practitioner.  Based on the foregoing, the Board 
found it necessary to remand the case for clarification and 
additional development as necessary to ensure that any 
available relevant records that the Veteran wished the Board 
to consider were sought, obtained, and associated with the 
claims file.  See Board remand, November 2008.  

In post-remand correspondence sent to the Veteran in November 
2008, VA notified the Veteran that treatment records had been 
sought from the El Paso VA Health Care System.  This letter 
also requested that the Veteran complete enclosed 
Authorization for Release of Information forms to allow 
records to be sought from any private physician who may have 
outstanding medical records pertaining to the claimed neck 
condition, to include treatment described by the Veteran in 
or around August 1995.  A response from the El Paso VA Health 
Care System indicated no record of treatment for this 
Veteran.  No response was received from the Veteran regarding 
any private treatment providers.  Subsequently, in February 
2009, the Veteran was sent a second letter explaining that VA 
was waiting for response to the November 2008 request and 
that the Veteran should notify VA if there is any other 
evidence or information that he thought would support his 
claim.  The Veteran was notified that VA would proceed with a 
decision in this case if he wasn't heard from within 30 days.  
There is no record of any response from the Veteran to either 
request for identification and authorization to release 
private medical records.  The Veteran is therefore reminded 
that the "duty to assist is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the Veteran's cooperation in obtaining pertinent medical 
evidence, VA has no further obligation.  In all, the duty to 
assist is fulfilled. 

Service Connection

The Veteran seeks service connection for a chronic neck 
disorder, which he contends initially manifested during his 
active duty service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and competent evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. 
§ 3.303(b).  

Here, there is competent medical evidence of a current 
disability.  VA treatment records document problems with 
neck, back, and shoulder pain.  See, e.g., VA treatment 
record, August 2007.  A November 2007 VA Compensation and 
Pension (C&P) examiner reviewed the claims file and VA 
treatment history for this Veteran, conducted a personal 
physical examination, and ultimately diagnosed chronic 
cervical strain.  As such, the Board finds competent medical 
evidence of a current disability.  

The Board also finds that the service treatment records 
contain medical evidence of a reported cervical injury, 
possibly whiplash, due to a motor vehicle accident during 
service on June 19, 1994.  X-rays at the time were negative 
and the diagnosis was of cervical muscle strain.  The Veteran 
was given pain medication and returned to light duty, 
apparently for duration of 72 hours.  As such, the Board 
finds competent and credible evidence of an in-service 
injury.  However, subsequent service treatment records, 
including a separation medical examination dated in July 
1994, less than one month after the accident in question 
reflects no medical complaint or neck problems reported by 
the Veteran, and the spine and musculoskeletal system were 
clinically evaluated as normal at the conclusion of his 
active duty service.  In addition, Report of Medical History 
forms and a military medical examination completed in 
conjunction with Naval Reserve service document no on-going 
neck complaints or subsequent problems in February 1998 and 
February 2000.  As these negative self-reports and medical 
examination occurred after completion of the service period 
in which the Veteran claims incurrence of the present chronic 
neck strain, these records are contrary to his later report 
of ongoing problems since active duty service and are 
evidence against the claim.  Service treatment records. 

The Veteran was also afforded a VA examination in conjunction 
with the present claim for benefits in November 2007, in 
order to obtain a medical opinion as to whether any currently 
diagnosed neck disorder was medically related to the noted 
in-service injury.  The examiner reiterated the 1994 cervical 
strain following a motor vehicle accident, and reported the 
Veteran's complaints of neck pain continuing since around 
1995 consisting of pain with intermittent tingling in both 
hands affecting all five fingers in a non-radicular fashion.  
The examiner diagnosed chronic cervical strain, but opined 
that it is less likely than not that this disorder is related 
to the motor vehicle accident in service.  The examiner 
further reasoned that this opinion was based upon the period 
of over 10 years between military discharge and filing of the 
present claim, as well as the fact that all available x-rays 
are normal and although there was documentation of one 
episode of cervical strain on active duty, this episode was 
apparently mild and resolved without the need for follow-up.  
In essence, the examiner found that the single episode of 
neck strain in service was acute and transitory in nature.  
VA examination, November 2007.  

Here, the medical opinion by the VA examiner is credible 
because it is based on personal examination of the Veteran, 
review of the file and available treatment records, and the 
examiner offered a reasonable medical basis for his 
conclusions.  Absent credible evidence to the contrary, the 
Board is not in a position to question further the results of 
this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Furthermore, although the Board has duly considered the 
Veteran's arguments regarding neck pain symptoms existing 
since 1995, the Board does not find credible evidence of 
continuity of symptomatology occurring since service.  In 
particular, the accident in question occurred in June 1994.  
The Veteran's active duty military service concluded in 
August 1994.  By the Veteran's own admission, however, he did 
not suffer pain from this injury after initial treatment 
until approximately a year later, i.e. after the conclusion 
of active duty military service.  Subsequent military 
examination records in conjunction with Reserve service are 
negative for neck complaints or identified musculoskeletal 
defects.  In addition, although the Veteran anecdotally 
reports receipt of private treatment for neck pain since 
1995, as discussed above, he has not submitted nor asked VA 
to obtain any such record despite repeated opportunities to 
do so.  

In the absence of competent evidence of a nexus or medical 
relationship between the documented in-service injury and the 
current disability, service connection is not warranted.  The 
Board has considered applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for chronic cervical 
strain.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  


ORDER

Service connection for cervical strain is denied.  


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


